ON REHEARING.
STOCKSLAGER, C. J. —
Counsel for petitioner filed a lengthy petition setting up many reasons why a rehearing should be granted. The earnestness of the petition and well-known ability of counsel representing her prompted the court to hear further argument, and a rehearing was granted. Briefs were filed and arguments heard at the March term at Lewiston. The questions discussed are, first, as to the estoppel of Mrs. Wood-worth; secondly, that of fraud on her part. These questions-were discussed on the hearing and were considered by the court from every standpoint before the opinion was finally agreed upon. We agree that the legislature of this state has uniformly dealt kindly, and we think fairly, in protecting married women in their property rights. In this legislation for her protection it was not intended to shield her in any wrongful act. Under-the facts in this case which are fully stated in the opinion by-Mr. Chief Justice Sullivan, I do not think she can escape the-doctrine of equitable estoppel. Counsel for petitioner call our attention to a number of authorities, among them being sec-*470lion 813, Pomeroy’s Equity Jurisprudence, volume 2. We «quote the section from their brief: “The measure of the operation of an estoppel is the extent of the representations made by one party and acted upon by the other. The estoppel is commensurate with the thing represented and operates to put the party entitled to its benefit in the same position as if the thing represented were true.
“With respect to the persons who are bound by or who may claim the benefit of the estoppel, it operates between the immediate parties and their privies, whether b'y blood, by estate or by contract. A stranger who is not a party or a privy can neither be bound nor aided. Since the whole doctrine is a creation of equity and governed by equitable principles, it necessarily follows that the party who claims the benefit of an es-toppel must not only have been free from fraud in the transaction, but must have acted with good faith and reasonable diligence, otherwise no equity will arise in his favor.” Apply this rule to the party claiming exemption from the doctrine of estoppel, and what is her standing in a court of equity? She knew the defendants — appellants—entered into the possession of the property, put valuable improvements thereon, and paid all but $25 of the agreed purchase price, and then when he demands a deed comes into a court of equity and asks for relief under a plea that she had filed a homestead declaration on the property, he offering to allow plaintiff to take judgment for amount found due the plaintiff after deducting rental for the property for the time it was occupied by plaintiff, and she asking to be dismissed with her costs.
TJnder the rule laid down by Mr. Pomeroy, above quoted, it is immaterial whether there was an allegation or proof of fraud on the part of the defendants or not. He says: “The party who claims the benefit of an estoppel must not only have been free from fraud in the transaction, but must have acted in good faith and reasonable diligence, otherwise no equity will arise in his favor.” Now, what was the duty of Mrs. Wood--worth when she visited the premises in dispute and found them ■occupied by appellant and his family, mailing valuable and lasting improvements upon the house in good faith, believing *471they were tbe owners thereof? Mrs. Grice, wife of appellant, testifies: “I am the wife of plaintiff; was his wife at the time he moved into and took possession of the Woodworth property. Am acquainted with Mrs. Woodworth, one of the defendants in this action; have known her for eight or nine years at Moscow. She was living either at Wallace or Wardner at the time we took possession of the property. I knew of her coming back to Moscow two years ago — the spring of 1902. I was down at the hospital one afternoon and met Mr. Woodworth in the hall; he was going downstairs and he said, ‘Lillie is upstairs; you had better go upstairs and see her.’ Miss Baker was with me at the time. We went upstairs; Mrs. Woodworth was in the parlor and we sat down and talked; in our conversation she asked me how I liked our new home. I said ‘real well’; that it was fine and such a pretty location and remarked that it was rather large. She said that was the objection she always had to the place. That was the substance of the conversation. I had another conversation with her, I imagine in June, sometime in 1902; I know it was quite warm. She and her mother called at the house one afternoon. They came in, sat down and talked to me; we had the house painted at the time. She remarked how pretty the house looked since it was painted. She says: ‘It is just the color we intended to have it painted if we hadn’t sold the place’; she says, ‘You have the sitting-room painted too; it is very pretty.’ ”
Leeta D. Baker testified she had lived in Moscow about sixteen years; knew all the parties to the case and has known Mrs. Woodworth ever since she has lived in Moscow; heard the two conversations related by Mrs. Grice and practically re-related them in the same language.
Mrs. A. J. McDonald testifies to a conversation with Mrs. Woodworth in March, 1903. She says, “She asked Mrs. Wood-worth if they weren’t sorry that they had sold their home,” and she said, “I guess we are.” I said, “Why did you sell ?” She said that Mr. Woodworth said they were going away and they would never come back to-Moscow again, and they thought They might just as well sell while they had a chance. If Mrs. Wood-worth desired to deal fairly with the Grices when she returned *472from Moscow, and found them in possession of her property, upon which she had filed a homestead declaration (if she did not know they were occupying the property under a claim of purchase prior to'that time), she should have then said to them, “You are improving property upon which I have filed my homestead declaration; I have never consented to the sale of it and still desire to claim it as my home.” This would have been good faith and reasonable diligence. Equity does not permit her to remain- silent as to her claims and by her conversation encourage appellants to continue their payments and improvements on the property, then when they demand a deed answer by saying, “You can take a judgment against my husband for the amount you have paid on the purchase price and for the improvements made, less the reasonable rental during the time you have occupied the premises, but the property has increased in value and I am informed I can hold it under my homestead declaration; you may enforce your judgment against my husband if you can, but I will hold the property, which has about doubled in valuation.” Courts of equity should not, and will not, encourage such transactions as are shown to exist in this ease, and exempt them from compliance with the contract.
After carefully reconsidering this case, we are still of the view that the opinion heretofore filed correctly states the law of this case.
Sullivan, J., concurs.